Citation Nr: 0708982	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-26 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include as a result of herbicide exposure.

2.  Entitlement to an increased rating from an original grant 
of service connection for diabetes mellitus, rated as 20 
disabling. 

3.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York. 

The issue of increased rating for diabetes being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The appellant does not have a skin disorder that is shown 
as related to his active service.

3.  The preponderance of the competent, probative evidence of 
record reflects that the veteran has difficulty in 
establishing and maintaining effective relationships rather 
than an inability to do so but does not have suicidal or 
homicidal ideation, intermittently illogical, obscure or 
irrelevant speech as opposed to circumstantial or 
circumlocutory speech, near continuous panic or depression, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene or more severe 
symptomatology.




CONCLUSIONS OF LAW

1.  A skin condition was not incurred in or aggravated by the 
appellant's active military service, and it may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.309, 3.311 (2006).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.125, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that on several 
occasions, the veteran was provided with information 
regarding VCAA, including in August 2001, May 2002, October 
2003 and June 2004.  

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claim for service connection 
and for increased rating, no disability rating or effective 
date is being assigned; there is accordingly no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.   

Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006). 

Certain disorders associated with herbicide agent exposure in 
service, including chloracne or other acneform disease 
consistent with chloracne may be presumed service connected, 
except that chloracne or other acneform disease consistent 
with chloracne, shall have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service..  See 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).  

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating to any skin 
disorders.  Separation physical in November 1969 reported a 
clinically normal evaluation of the veteran's skin.  

VA outpatient treatment records reflect the first assessment 
of a skin disorder, atopic dermatitis, in July 1987.  He 
stated that he had had the disorder for an undetermined 
length of time.  He was also assessed with mild 
hypopigmentation, most likely associated with his atopic 
dermatitis.  An October 1991 VA examination reported the 
veteran's skin as normal.  A January 1995 VA general medical 
examination included a diagnosis of xerosis.  Outpatient 
treatment records are generally negative for any skin lesions 
or disorders.  During an October 2003 VA medical examination, 
a hyperpigmented cracked appearance on his back.  There was 
no diagnosis.  However, in July 2004, the veteran was 
afforded a consultation with a VA physician who, while also 
noting the absence of lesions, identified two patches of 
hyperpigmented slightly lichenified skin on the veteran's 
right leg and xerosis on his back.  Dry skin care was 
discussed with the veteran in connection with his xerosis and 
he was also given a skin crème. 

Although the veteran claims that his skin disorder is related 
to service, his opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The veteran's skin problems over the years since separation 
are not listed among the disorders for which service 
connection may be awarded on a presumptive basis by virtue of 
exposure to herbicides.  No competent medical authority has 
associated the veteran's skin disorder to presumed exposure 
to herbicides or otherwise to his military service.  In this 
case, the medical record does not demonstrate manifestations 
of any skin disorders in service and the first clinical 
evidence of any skin disorder was in 1987, which is more than 
seventeen years after service, and which weighs against the 
claim.  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered as a factor in 
determining a service connection claim). 
The veteran's representative urges that the claim be remanded 
to provide an examination establishing the etiology of the 
veteran's skin disorder.  VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
claims.  38 U.S.C.A. § 5103A.  VA has obtained all indicated 
medical records.  The medical evidence is sufficient to 
resolve the issue in this case; there is no further duty to 
provide a medical examination or opinion.  38 U.S.C. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board further finds 
that, in the absence of any competent evidence of any 
abnormal findings indicative of or attributed to an injury or 
chronic skin disease, during service or for many years 
thereafter, and with no competent evidence that suggests a 
nexus between his disorders and any remote incident of 
service, including exposure to herbicides, a medical 
examination and/or opinion is not warranted with respect to 
the claims for service connection for a skin disorder.  Id; 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
compare Duenas v. Principi, 18 Vet. App. 512 (2004).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

Increased Rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection for PTSD was established pursuant to an 
October 1994 rating decision.  The present appeal derives 
from a claim for increased rating filed in April 2002.  The 
present level of disability is of primary concern where 
service connection has been established and an increase in 
the disability rating is at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1996).

The veteran's PTSD is evaluated pursuant to the following 
criteria:

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 

100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130 (2006).

By way of history, the veteran reported in an October 1991 VA 
medical examination that he had not worked since March 1991, 
when he was removed as a Post Office custodian because of his 
drinking and blackouts.

The veteran was afforded a VA examination in June 2002, at 
which time the claims file was unavailable.  The veteran 
reported being in individual therapy at the Brooklyn VA.  He 
had not worked since 1991.  He reported that his 
symptomatology had increased since September 11, with 
increased difficulty sleeping, increased nervousness and 
intrusive thoughts of combat once or twice a week.  He also 
reported being more socially isolated along with a slight 
increase in hypervigilance and startle response.  On 
examination, he was alert, oriented and cooperative.  There 
were no abnormal movements.  He was casually dressed and 
adequately groomed.  His affect was neutral, and speech was 
within normal limits.  Thought process was organized and 
content was unremarkable.  He denied suicidal or homicidal 
ideation, hallucinations or delusions.  Insight and judgment 
were fair.  Diagnosis was PTSD, chronic.  Global Assessment 
of Functioning (GAF) was reported as 45.  

A September 2002 outpatient progress note reported the 
veteran's PTSD was stable.  A December 2, 2002 outpatient 
treatment record reported the veteran's mental disorder as 
stable and showing some improvement.  A January 2004 medical 
depression screening was negative, and the veteran responded 
no to the question if there was anything about his home, 
financial, legal or social situation that was causing him 
problems.  A March 2004 psychiatry note reported the veteran 
as stable on his routine medications.  

The veteran was afforded a VA psychiatric examination in 
April 2004.  The examiner reported having completed a review 
of the claims file.  The veteran reported living alone as he 
has for all his life.  He did not report social isolation and 
sees friends every other day in the neighborhood.  His family 
resides in Georgia and Florida, and he has only sporadic 
contact with them.  He maintained weekly phone contact with 
his daughter.  He reported that his problems were a little 
less severe compared to when he had his prior examination in 
June 2002; however, later, he claimed that they were about 
the same.  He reported difficulty sleeping and that he has 
memories of Vietnam triggered by news events from Iraq.  He 
experienced flashbacks about once a week.  He also had 
nightmares.  The examiner felt that the veteran's social 
isolation was fairly well pronounced.  He reported being 
depressed about 50 percent of the time, an exaggerated 
startle response and being somewhat hypervigilant.  
Objectively, he was reasonably well groomed and cooperative.  
He offered minimal information spontaneously and was more 
forthcoming on questioning.  He showed some range of affect 
as he occasionally smiled.  There was no evidence of formal 
thought disorder.  Eye contact was maintained inconsistently.  
Insight and judgment were fair.  He denied suicidal attempts 
or homicidal thoughts, auditory or visual hallucinations..  
His attention span was short, and that he was impatient.  
Diagnosis was PTSD, chronic and a GAF score of 45 was 
assigned.  The examiner commented that the veteran appeared 
to be suffering from a moderate to severe degree of PTSD, the 
overall severity of which was fairly stable and consistent 
with that described in June 2002.  

The Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), describes the Global Assessment of Functioning (GAF) 
scale as reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  

A GAF of 41-50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition) at 
44-47.

The veteran's PTSD does not demonstrate or approximate a 
condition more severe than the currently assigned 50 percent 
evaluation.  The veteran has not demonstrated deficiencies in 
most areas due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting) or more severe symptomatology.  Moreover, while he 
does demonstrate some impairment in social functioning, he 
does have some friends and maintains contact with his 
daughter and family, which supports a finding that while the 
veteran has difficulty, short of an inability, to establish 
and maintain effective relationships.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against any higher 
evaluation for PTSD.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit 
of the doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call").   


ORDER

Service connection for a skin disorder is denied.  

Entitlement to increased evaluation for PTSD is denied. 

REMAND

The veteran was last afforded a VA examination for diabetes 
in October 2003.  Although treatment records through July 
2004 reflect that the veteran's diabetes necessitated oral 
medications only and that it was well controlled, the veteran 
reported on his substantive appeal (also received in July 
2004) that his medications had increased substantially over 
the years and that he felt as though the condition had 
worsened.  In the Informal Hearing Presentation of January 
2007, the veteran's representative also notes that the last 
examination was afforded over three years ago and reasserts 
that the veteran's diabetes has worsened.  Under the 
circumstances, the Board feels that a more current 
examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (holding that the veteran was entitled to a 
new examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity).

As noted above, the Court decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) is 
applicable to this case.  Because this case is being remanded 
for other procedural matters, the RO now has the opportunity 
to correct any defects in VCAA notices previously provided 
the veteran.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as defined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and non-VA, who treated the veteran 
for diabetes since July 2004.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The veteran should be afforded a VA 
endocrinology examination to assess the 
severity of the service connected 
diabetes.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  The physician must 
report pertinent medical complaints, 
symptoms, and clinical findings.  
Specifically, the examiner must determine 
and report the following: 

(a) Whether the appellant's diabetes 
mellitus is controlled.  In this 
regard, the examiner must include a 
discussion as to the methods used to 
achieve control, specifically 
stating whether the appellant must 
restrict his diet, whether a 
hypoglycemic agent is required, and, 
whether the appellant requires 
insulin in order to control his 
diabetes, and if so, how frequently.  
The examiner must also specifically 
comment upon whether manifestations 
of the appellant's service-connected 
diabetes mellitus type II, alone, 
requires regulation of activities. 

(b) Whether the appellant has had 
episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalization (if so, report 
frequency per year) or regular 
visits to a diabetic care provider 
(if so, report frequency per month). 

(c) Whether there is progressive 
loss of weight and strength due to 
the diabetes.  

(d) Whether there are complications 
of the diabetes mellitus, to include 
diabetic neuropathy, coronary artery 
disease, erectile dysfunction, and 
diabetic nephropathy.  If so, any 
complications found to be the result 
of diabetes must be evaluated by the 
examiner and all symptoms or 
disabling effects fully explained, 
to include an adequate description 
of the severity of such findings so 
that each disability can be properly 
evaluated for VA compensation 
purposes.  If additional examination 
of any complications found is 
required by an examiner with 
expertise in a field other than 
endocrine disorders, such an 
examination must be scheduled.

A complete rationale for any opinion 
expressed should be included in the 
examination report.  Any report prepared 
should be typed.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


